Citation Nr: 1418031	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-08 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for residuals of a left maxilla fracture.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2008 (regarding PTSD and left maxilla fracture) and November 2008 (regarding TDIU) rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  The February 2008 rating decision, in pertinent part, granted service connection for PTSD, rated 30 percent, effective September 18, 2006, and for residuals of a left maxilla fracture, rated 0 percent, effective September 18, 2006.  A February 2010 rating decision increased the rating for PTSD to 50 percent, also effective September 18, 2006.  In June 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In October 2012, these issues were remanded for additional development.

The issue of entitlement to a TDIU rating is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Prior to July 25, 2013, the Veteran's PTSD was manifested by symptoms productive of impairment no greater than occupational and social impairment with reduced reliability and productivity.

2.  From July 25, 2013 (but not earlier), it is reasonably shown that the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood; PTSD symptoms productive of total occupational and social impairment are not shown.

3.  At no time during the period for consideration has there been evidence of malunion or nonunion of the maxilla, bone loss of the maxilla or the mandible, or loss of teeth; temporomandibular articulation is not limited.


CONCLUSIONS OF LAW

1.  The Veteran's PTSD warrants a staged increased (to 70 percent) rating from July 25, 2013 (but not earlier); a rating in excess of 70 percent for PTSD is not warranted for any period of time under consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2013).  

2.  A compensable rating for residuals of a left maxilla fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.150, Code 9916 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2010 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings; a September 2013 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008)   ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

At the June 2012 hearing before the undersigned the undersigned identified the issues on appeal and elicited the Veteran's testimony regarding his symptoms.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claims.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claims based on the current record.

Regarding VA's duty to assist, the Board notes that the Veteran's claims file has been rebuilt as his original claims folder was lost.  Therefore, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate source medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The RO fulfilled this duty by making reasonable attempts to locate the original claims file and then, when such attempts were exhausted, by rebuilding the claims file.

The RO arranged for VA examinations to assess the PTSD in September 2007, October 2008, December 2009, and July 2013, and dental examinations in September 2007 and July 2013.  The examination reports contain sufficient clinical findings to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R.             § 3.159(c)(4).  The Veteran has not identified any available pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.                 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where, as here, the appeal arises from the original assignment of a disability evaluation with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
  
If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Ratings are assigned according to the manifestation of particular symptoms. The use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).
 The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

PTSD

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).
A 50 percent rating throughout is currently assigned for the Veteran's PTSD.  Hence, the focus is on whether manifestations of the PTSD during the period under consideration met or approximated the criteria for a 70 percent (or higher) rating.

VA treatment records show ongoing treatment for PTSD, and that the Veteran has participated in group therapy.  A September 2006 treatment record notes that the Veteran has disturbing recollections of combat deaths and nightmares which disrupt his sleep.  He reported being depressed, sad, having poor concentration and memory, being irritable, easily annoyed, and the possibility of rage/becoming violent.  He denied suicidal/homicidal ideation.  The Veteran noted that he managed to work on a car assembly line for 30 years despite these problems and stated that "it was an easy job once he mastered it."  Further, it was noted that he felt his symptoms were severe initially, improved somewhat over the years, but recently got worse.  In November 2008, a GAF score of 50 was noted.  In March 2009, the Veteran reported feeling hopeless.  On July 2009 mental health outpatient record, it was noted that the Veteran posed no risk to self or others, was lucid, made good use of treatment in the past, and had supportive family and/or friends.  H still had increased startle effect, anxiety, and agitation from triggers on a daily basis, in addition to fitful sleep, nightmares, and flashbacks, and it was noted that he got annoyed, depressed and angered easily.  A GAF score of 50 was noted.

On September 2007 VA initial evaluation for PTSD, it was noted that the Veteran had never been hospitalized for mental health reasons, and since September 2006 had been treated by outpatient mental health services, including a PTSD support group.  He reported dreams, trouble sleeping, daily thoughts about Vietnam, and impaired impulse control.

The examiner noted that the Veteran worked for 30 years and retired at age 50.  Although he didn't socialize much at work, the examiner noted that he never missed work because of his mental health.  The examiner further noted that the Veteran has been married for 21 years and has 1 daughter and grandchildren.  The Veteran reported that he and his wife get into some arguments, but that "they are able to blow it off."  He reported a fair relationship with his daughter, but a good relationship with his grandchildren.  He reported enjoying going to bars for social reasons and attending his PTSD group.  He also stated he enjoys riding his bicycle and lifting weights.  The examiner noted that overall, the Veteran described a fairly good current psychosocial functional status.  The examiner indicated that he keeps up with routine responsibilities of self-care and family role functioning.  Further, his social/interpersonal relationships and recreation/leisure pursuits appeared adequate.

On mental status examination, the Veteran demonstrated no impairment of thought processes or communication, and no delusions or hallucinations, and denied suicidal or homicidal thoughts.  His eye contact and interaction were within normal limits and he endorsed a good history of maintaining minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time and endorsed some short-term memory problems related to forgetting people's names. He denied obsessive or ritualistic behaviors, panic attacks, and impaired impulse control.  The rate and flow of his speech was within normal limits.  As for depression, the Veteran indicated that it will last for a few hours and includes depressed mood, getting angry, getting quiet, and a loss of interest, energy, and motivation.  The examiner provided an Axis I diagnosis of PTSD and a GAF score of 61. The examiner noted that the Veteran's symptoms impact his quality of life to a mild degree, especially at home and socially.  Despite these symptoms, the examiner noted that the Veteran maintained successful employment for many years.  The examiner opined that the Veteran's PTSD is manifested by "signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."

In September 2007, the Veteran's wife submitted a statement indicating that he had difficulty sleeping, suffered from nightmares and night sweats, and sometimes shouted out in his sleep.  She stated that he is very short tempered and has trouble remembering names.  She noted that he does not go out much, avoiding group gatherings with family and/or friends, and has difficulty concentrating.  She stated that in the past, he has been violent and abused alcohol.  She noted that he is suspicious, distrustful, and startles easily, and has very little interest in anything.

In June 2008, the Veteran indicated that he has severe short term memory loss and must write everything down.  He stated that he can't remember even close family member's names.  He reported severe panic attacks, brought on by the intrusive thoughts of his Vietnam experiences.  He stated that he has trouble sleeping almost every night and suffers nightmares two to three times a week.  He noted that he has thoughts of committing suicide, although he has no plans.

On October 2008 VA PTSD examination, the Veteran reported memory problems, poor concentration, anxiety, panic attacks, racing heartbeat, difficulty breathing, shaking, hot and cold sweats, and lightheadedness.  He reported that his symptoms have worsened over the prior year.  He reported that his wife puts up with him, but that they have ongoing conflicts.  He noted continuing to seek treatment every couple of months.  The examiner stated that he is now struggling to control his alcohol use and reported some occasional suicidal thoughts, but said he would never act on such because of his wife and children.  He also reported thoughts of wanting to hurt others, indicating that he has a short trigger.  

On mental status evaluation, the examiner noted that the Veteran was casually dressed, appropriately groomed, and a generally engaging person.  Thought processes were mildly tangential and somewhat circumstantial at times, though easily redirected.  He was oriented times 3.  The Veteran reported hearing noises at times, but after talking about it, he thought it might be related to some of his hearing problems.  The Veteran did report ongoing paranoia and that this depression is ongoing.  He stated that this anxiety has gotten worse and that panic attacks were occurring several times a week.  The examiner noted that the Veteran's memory was generally intact, though somewhat disrupted of late.  Voice and speech were within normal limits and there was no psychomotor agitation or retardation observed.  The Veteran reported sleep about 3-5 hours a night with sleep continuity disturbance and described his concentration as poor.  

In reviewing the symptoms of PTSD, the Veteran continued to report persistently re-experiencing symptoms of PTSD, intrusive recollection, persistent avoidance of stimuli associated with the trauma, and a numbing of general responsiveness.  He also noted a sense of detachment and foreshortened future, in addition to persistent symptoms of increased arousal.  He reported no longer having any friends.  The Veteran noted that he "has occupational and social impairment with reduced reliability and productivity in several areas."  The examiner noted that his affect was congruent, but that he displays circumstantial speech much of the time.  The Veteran reported difficulty understanding complex commands and impairment in short and long term memory.  He also reported impaired judgment and that he is easily distracted and was not making good decisions.  The examiner noted that the veteran's thinking was somewhat concrete.

In a July 2009 statement the Veteran's representative indicated that the Veteran suffers from daily intrusive thoughts about Vietnam, anxiety attacks, suicidal and homicidal ideation, night sweats, sleep disturbance, and daily flashbacks.

On December 2009 VA PTSD examination, the examiner noted that the Veteran and his wife had had no changes in their lifestyle.  It was noted that the Veteran had not worked since 1999, and previously worked at Chrysler and was having many difficulties, including memory and concentration problems, difficulty breathing, and being lightheaded, which caused him to stop working.  It was noted that the Veteran continued to see a psychiatrist about every 3 months.  The Veteran reported that his doctor has been increasing his medication every visit.  Overall, the Veteran reported that he has become more agitated and distressed, and stated that he had more bad dreams.  He noted some suicidal thoughts at times, particularly when he had bad dreams and nightmares associated with Vietnam.  He said that his wife is the main reason he would never act on these thoughts.  He also reported some thoughts of wanting to hurt others, particularly "when people set him off," but stated that such was more related to when he was drinking heavily back in the 1970s. 

On mental status examination, the Veteran was casually dressed, appropriately groomed, friendly and engaging.  The examiner noted that he presented with an appropriate, congruent affect, and was oriented times 4.  The Veteran denied any perceptual disturbances as he had before and noted some ongoing paranoia.  He also noted that his anxiety and depression have been about the same with panic attacks about 3-4 times a week.  His memory was generally intact, though he stated he had some problems remembering daily tasks.  The examiner noted that the Veteran's voice and speech were within normal limits and that he appeared to be of average intelligence.  There was no psychomotor agitation or retardation.  The Veteran reported he slept about 5 hours a night (with sleep continuity disturbance).  His appetite was "okay" and concentration was poor.  The Veteran indicated that his mood was "up and down" and noted that his energy level "is fairly low."  He reported persistent re-experiencing, particularly in nightmares of killing a child. He reported ongoing night sweats, recurrent and intrusive recollections, and persistent avoidance associated with the trauma.  He also noted a sense of detachment and persistent symptoms of increased arousal.  He reported ongoing irritability and hypervigilance.  The Veteran reported that his symptoms have gotten much worse, in that he was unable to block things as much as before, was having panic attacks, and his intrusive thoughts and bad dreams were continuing.

Regarding social functioning, the Veteran reported that he and his wife do some things, but not much and that he tends to isolate quite a bit.  Regarding activities of daily living, he said that "he is generally okay but it is very important to stay on a regular routine."  As for employment functioning, the examiner noted that the Veteran has not worked since 1999 which appears to have to do with him getting along with people and also some difficulty in remembering things and handling basic tasks. The examiner stated that this appears to be from his PTSD signs and symptoms, which impairments have kept his ability to maintain employment significantly impaired.  The examiner concluded that the Veteran continues to meet the diagnostic criteria for PTSD, recurrent, mild to moderate.  A GAF score of 51 was assigned.

Based on these findings, a February 2010 rating decision increased the rating for PTSD to 50 percent, effective September 18, 2006 (the date of award of service connection for PTSD).

In a June 2010 statement the Veteran indicated that his symptoms include near continuous panic or depression affecting his ability to function effectively and appropriately, impaired impulse control, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.

In September 2011, a GAF score of 55 was noted.

In June 2012 hearing testimony the Veteran reported he was receiving treatment for PTSD, and that symptoms of PTSD are still causing him "tremendous problems" to include being unable to work.

An April 2013 VA treatment record notes a letter from staff psychiatrist Dr. S.K. who noted that the Veteran is under his care "in therapy, and on medication for PTSD and Depression which continue to limit his abilities and disrupt his daily functioning to a significant degree."

On July 25, 2013 VA PTSD examination, the Veteran reported a daily frequency of symptoms with minimal periods of remission.  He stated, "I have dreams, nightmares, and flashbacks" and indicated that the dreams occur most nights a week and the intrusive thoughts never go away.   The Veteran indicated that he was tired all day due to poor sleep. He reported memory problems and forgetting names.  He stated he has been married to his second wife since 1986 and has 1 biologic child in addition to grandchildren.  He reported a "fair to good relationship" with his children and grandchildren, but noted that he cannot tolerate a lot of stimulation and can get irritable.  He indicated he avoids people and does not have many close friends.  The Veteran additionally reported that he has not worked since 1999, but was employed at Chrysler for 30 years.  The Veteran continued to report persistent re-experiencing, particularly in nightmares of killing a child.  He reported continuing night sweats.  He noted recurrent and intrusive recollections and persistent avoidance associated with the trauma.  He also reported a sense of detachment and persistent symptoms of increased arousal.  He noted ongoing irritability and hypervigilance, and stated that he continues to struggle with dreams and other stressful issues.  The examiner noted the following symptoms: depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impaired abstract thinking, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a worklife setting; and impaired impulse control, such as unprovoked irritability with periods of violence. 

The examiner noted that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  She noted that although the Veteran reports his symptoms have increased since his last examination, his outpatient GAF scores (of 50-55) have remained generally consistent with his 2009 examination.  The examiner noted that the Veteran requires daily medication.

In a September 2013 statement the Veteran reported that he suffers from: occupational and social impairment with deficiencies in work, family relations and mood due to such symptoms as suicidal ideation, near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, unprovoked irritability with periods of violence, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; and, gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time, and memory loss for the names of close relatives.

At the outset, the Board notes that the record reflects that the Veteran has been assigned psychiatric diagnoses other than PTSD (most notably depression) which are not service connected. While symptoms/impairment due to disability that is not service connected generally may not be considered in rating a psychiatric disability, governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  In the instant case, the examiners have not distinguished symptoms due to the Veteran's PTSD from those due to other co-existing and nonservice-connected psychiatric diagnoses.  Therefore, for the limited purposes of this appeal only, the Board will consider all psychiatric symptoms shown as due to the service-connected PTSD.  Notably, in assigning the rating on appeal, the RO also did not exclude any symptoms from consideration as due to nonservice-connected disability.

Taken as a whole, the medical evidence prior to July 25, 2013 shows that the impairment from the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity, contemplated by the 50 percent rating assigned, rather than the occupational and social impairment in most areas contemplated by a 70 percent evaluation.  For example, the Veteran was married 21 years and had a fair relationship with his daughter and good relationships with his grandchildren.  He has also reported working for 30 years despite his symptoms; while more recently he has indicated that he stopped working because of the psychiatric disability, earlier, reports did not include such allegation.  As for his reports of panic attacks, impaired impulse control, irritability, poor concentration, chronic sleep impairment, and memory loss, the Board notes that such symptoms are contemplated by his current rating.  The Board notes that the Veteran has reported some suicidal thoughts, but has consistently denied any plans, noting that he would never act on such thoughts because of his wife.  Further, on September 2007, October 2008, and December 2009 VA examination, it was noted that the Veteran was oriented in all spheres, and was pursuing treatment (i.e., attending group counseling sessions).  Further, the Veteran was noted to be appropriately groomed and he reported being okay with activities of daily living as long as he keeps to a regular routine.

Significantly, on September 2007 VA examination, the examiner (a medical professional trained to observe the impact of psychiatric disability on function) opined that the Veteran's PTSD is manifested by signs and symptoms that are transient or mild and decrease work efficiency and his ability to perform occupational tasks only during periods of significant stress.  Significantly, the PTSD was not described as impacting on activities of daily living.  In sum, the Board finds that the evidence prior to July 25, 2013 reflected no greater impairment than that contemplated by the 50 percent rating assigned for PTSD for that period.

However, the Board finds that from the July 25, 2013, date of a VA examination symptoms of the Veteran's PTSD are shown to have more nearly approximated the criteria for a 70 percent rating.  On examination on that date, the examiner noted symptoms included depressed mood, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and impaired impulse control.  The examiner opined that the Veteran has occupational and social impairment with deficiencies in most areas and that the Veteran requires daily medication.   

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 100 percent rating were manifest at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communications, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for his own occupation, or own name.  In this regard, the Veteran has consistently reported a long-lasting relationship with his current wife and a fair-good relationship with his child and grandchildren.  He is retired, and has not reported seeking employment.  Significantly, he has consistently been described as having adequate hygiene and being oriented and has not been noted to be unable to perform activities of daily living.  Regarding the Veteran's contentions that he sometimes can't remember the names of close family members, the Board notes that a review of the record (in particular mental status evaluations which reflect objective observations of impairment vs. subjective and self-serving reports) found that the Veteran's memory problems have been generally characterized as mild.  

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent.  The symptoms and level of impairment represented by the GAF scores assigned (50-61) reflect moderate disability, but do not suggest there is total disability which would warrant a 100 percent rating.

Consequently, the Board finds that the criteria for a 100 percent rating are not met or approximated for any period of time under consideration.

The Board notes the lay statements submitted by the Veteran and his wife in support of this claim.  Those statements detail the types of problems that result from the Veteran's PTSD symptoms (chronic sleep impairment, memory problems, poor concentration, irritability, panic attacks, impaired impulse control, disturbances of motivation and mood, difficulty in adapting to stressful circumstances).  The level of functional impairment described is consistent with the criteria for the staged ratings assigned.  Thus the lay statements do not support that a higher rating is warranted.  

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the PTSD disability not encompassed by the schedular criteria.  The Veteran's complaints of chronic sleep impairment, memory problems, irritability, poor concentration, panic attacks, impaired impulse control, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances are all encompassed by the criteria for the ratings now assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating is addressed in the remand below.

Residuals of Left Maxilla Fracture 

Dental and oral conditions are rated under Codes 9900 through 9916.  38 C.F.R. § 4.50.  The Veteran's residuals of a fractured left maxilla are currently rated under Code 9916 (for malunion of the maxilla).  Under Code 9916, malunion or nonunion of the maxilla warrants a compensable rating for moderate or severe displacement.
A January 2007 VA treatment record noted occasional jaw pain from a fracture.

On September 2007 VA examination, the Veteran denied any TMJ symptoms and reported no clicking or popping of his jaw when he chews food.  He denied any jaw pain.  On physical examination, the examiner noted that the Veteran has bilateral upper and lower complete false teeth.  The TMJ joint was not tender and there was no clicking, popping, or locking on opening and shutting of the mouth; the examiner noted very smooth movement throughout the opening and closing of his mouth, and that there was no hypertrophy of the masseter muscles.  The assessment was jaw fracture with intermittent jaw pain.

In June 2008, the Veteran stated that his jaw "pops" frequently and causes mild pain.  In September 2008, he reported chest pain that radiates to his jaw.  In January 2010, the Veteran complained of intermittent jaw pain.  On November 2010 VA treatment, the Veteran reported problems with his left jaw, stating that at times it is very painful to chew near the angle of the mandible that radiates into his left ear.  In March 2011, the Veteran reported continuing to have popping sounds in his jaw due to his in-service injury.

In July 2012, the Veteran testified that his jaw snaps and pops.

On July 2013 VA dental/oral examination, the examiner noted a history of difficulty chewing and at least weekly but less than daily pain.  There was no history of swelling, difficulty in opening mouth, difficulty in talking, or of drainage.  The Veteran reported clicking and popping when opening his mouth.  On physical examination, there was no loss of bone of the maxilla, no malunion or nonunion of the maxilla, no loss of bone of the mandible, and no nonunion or malunion of the mandible.  In addition, there was no loss of motion at the temporomandibular articulation, no loss of bone of the hard palate, no evidence of osteoradionecrosis, or evidence of osteomyelitis.  The examiner further noted there was no tooth loss due to loss of substance of body of maxilla or mandible, and no speech impediment.  X-rays  were found unremarkable.  The examiner noted that the Veteran was completely toothless and wore dentures.

The Board finds that the criteria for a compensable rating for residuals of a fractured left maxilla are not met at any time during the initial rating period.  In this regard, the September 2007 examiner noted that the Veteran denied jaw pain and clicking/popping, but noted that there was smooth movement throughout opening and shutting of the mouth.  On July 2013 examination, the examiner noted a history of difficulty chewing and a history of pain at least weekly, but less than daily; however, the examiner also noted that the Veteran is completely toothless with dentures.  On examination, the examiner specifically found no bone loss of the maxilla, no malunion or nonunion of the maxilla, no bone loss of the mandible, and no nonunion or malunion of the mandible.  Further, there was no loss of motion at the temporomandibular articulation, no bone loss of the hard palate, and no evidence of osteoradionecrosis or evidence of osteomyelitis.  In addition, the examiner noted there was no tooth loss due to loss of substance of the body of maxilla or mandible, and no speech difficulty.  X-rays were unremarkable.

The Board acknowledges the Veteran's complaints of snapping and popping of the jaw.  Based on these reports, the Board directed that the Veteran be afforded another VA examination to evaluate the current severity of his disability.  On July 2013 examination, the examiner noted a history of pain, but no snapping/popping/clicking.

In addition, the Board has considered the applicability of alternative diagnostic codes for evaluating the Veteran's residuals of a fractured left maxilla.  However, no higher rating is assignable in light of the absence of any abnormalities relating to the dental and oral conditions listed in Codes 9900 through 9915, and the record reflects no associated manifestations that would warrant assignment of a compensable rating under any other provision of VA's rating schedule.

The Board has also considered whether referral of this claim for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or functional impairment due to the left maxilla fracture that are not encompassed by the schedular criteria.  The Veteran's complaints of clicking/popping and intermittent pain are encompassed by the criteria for the 0 percent rating assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating is addressed in the remand below.

The preponderance of the evidence is against this claim, and therefore, the appeal in this matter must be denied.  See Gilbert, supra.

ORDER

A 70 percent rating is granted for PTSD, effective July 25, 2013, subject to the regulations governing payment of monetary awards; ratings for PTSD in excess of 50 percent prior to July 25, 2013 and 70 percent from that date are denied.

A compensable rating for residuals of a left maxilla fracture is denied.


REMAND

The Board's award of a 70 percent rating for PTSD results in his meeting schedular requirements for a TDIU rating (a status not existing prior to the grant).  Due process requires that the AOJ be afforded the opportunity to address the matter of entitlement to a TDIU rating (with schedular requirements met) in the first instance.  Accordingly, the case is REMANDED for the following:

The AOJ should arrange for all further development indicated and then review the record and readjudicate the Veteran's claim for a TDIU rating.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


